Case: 13-14892   Date Filed: 08/11/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14892
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:11-cr-00275-JRH-BKE-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                     versus

TIQUELA N. MURRAY,
a.k.a. Kisha Jones,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (August 11, 2014)

Before WILSON, ANDERSON and EDMONDSON, Circuit Judges.

PER CURIAM:
              Case: 13-14892    Date Filed: 08/11/2014   Page: 2 of 2


      Andrew A. Murdison, appointed counsel for Tiquela N. Murray, has moved

to withdraw from further representation of the appellant and filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion is GRANTED,

and Murray’s conviction and sentence are AFFIRMED.




                                        2